Title: To George Washington from Clement Biddle, 11 July 1780
From: Biddle, Clement
To: Washington, George


					
						
							Sir
							Camp Perackness July 11. 1780
						
						The sufferings of our horses were realy alarming and I delay’d applying to your Excellency for a warrant to impress Grass, hay & pasturage until I found that they could not be supported by the Justices or Contractors in the way pointed out by the laws, and that the horses must perish or the inclosures of the Farmers be broke into without Authority or regulation—these Circumstances induced me to lay the Case before your Excellency & I have taken the Liberty to draw the form of a Warrant which is inclosed—I have left the distance to which the same is to extend blank for you to fill up if you approve the form, also the time for which it should continue in force.
						I shall use my utmost Endeavours to save the well effected as much as in my power & shall make use of the modes pointed out by Law to Obtain the supplies when they can be had in that way, for which purpose I

have two Justices attending who see the Necessity of impressing. I have the honour to be with great respect Your Excellencys mo: Obedt Servt
						
							Clement Biddle C.G.F.
						
					
					
						I am of Opinion that within five Miles of the Encampments would be as far as the warrant should extend, at least for the present.
					
				